DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to communications filed 3/15/2021.
Claims 1-27 are pending.
Claims 1-27 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings are objected to because the reference numeral 104 is used in FIG. 1 to refer to "VIRTUAL MACHINE 104" and to "CLASS LOADER 104."  The same reference numeral is thus used in the drawing to refer to different components.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 19 makes several references to "the received memory address" (independent claim 19, lines 4 and 7).  The Examiner notes that there is no antecedent basis for "the received memory address" in this claim.  For the sake of examination, the Examiner has interpreted independent claim 19 to read similar to the other independent claims of the instant application and to recite "receiving a memory address."  Dependent claim 20-27, which ultimately depend from independent claim 19, are rejected for carrying the same deficiency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,209,510 ("Thathapudi").
As per claim 1, Thathapudi substantially teaches one or more non-transitory computer readable media comprising instructions which, when executed by one or more hardware processors (Thathapudi, FIG. 1, reference numeral 42; and column 4, lines 1-27), causes performance of operations comprising:
receiving a memory address: (Thathapudi, Abstract; column 1, line 58, to column 2, line 11, where the system of Thathapudi receives a memory write instruction, which by definition writes data to a memory address.  Thathapudi therefore substantially teaches receiving a memory address);
determining that the received memory address is not associated with an existing memory segment: (Thathapudi, Abstract; and column 8, lines 19-52, where the system of Thathapudi comprises secure pool allocator 28 of memory manager 26 that extends memory manager 26 interface by enabling a daemon (i.e., a user) to request a secure object that consists of unallocated secure memory of a given size.  The Examiner notes that returning unallocated secure memory to the daemon as a secure object means that secure allocator 28 of memory manager 26 must have determined whether the unallocated secure memory to be returned is either already allocated or is unallocated (i.e., not already associated with storing data of an existing memory segment).  Thathapudi therefore substantially teaches determining that the received memory address is not associated with an existing memory segment); 
selecting a particular memory segment, from among a plurality of memory segments; associating the received memory address with the particular memory segment; and returning a reference to the particular memory segment: (Thathapudi, Abstract; FIG. 4; column 8, lines 19-52; and column 13, lines 14-48, where the system of Thathapudi comprises secure pool allocator 28 of memory manager 26 that extends memory manager 26 interface by enabling a daemon (i.e., a user) to request a secure object that consists of unallocated secure memory of a given size.  In the example given by Thathapudi, a daemon needs memory space for a 100-byte array, so the daemon requests a 128-byte secure object.  Memory manager locates an unallocated 128-byte block of secure memory of a pool of secure memory for the secure object; selects the 128-byte block of secure memory for allocation to the daemon that requested the 128-byte secure object; and provides the 128-byte block of secure memory to the daemon that requested the 128-byte secure object as, for example, a pointer (i.e., a reference) so that the daemon may reference the provided 128-byte secure memory object.  Thathapudi therefore substantially teaches selecting a particular memory segment, from among a plurality of memory segments; associating the received memory address with the particular memory segment; and returning a reference to the particular memory segment).
As per claim 2, the rejection of claim 1 is incorporated, and Thathapudi further substantially teaches:
wherein associating the received memory address with the particular memory segment comprises creating a memory segment object that references the memory address and the particular memory segment; and wherein returning the reference to the particular memory segment comprises returning the memory segment object: (Thathapudi, Abstract; FIG. 4; column 8, lines 19-52; and column 13, lines 14-48, where the system of Thathapudi comprises secure pool allocator 28 of memory manager 26 that extends memory manager 26 interface by enabling a daemon (i.e., a user) to request a secure object that consists of unallocated secure memory of a given size.  Rather than requesting an undifferentiated block of memory (i.e., a memory segment) having a particular size, a daemon can ask memory manager 26 for a secure object of a certain size.  In other words, when a daemon requests a secure object of a given size, memory manager 26 returns a secure memory object that references a requested memory address and a block of memory that comprises the requested address.  Thathapudi therefore substantially teaches wherein associating the received memory address with the particular memory segment comprises creating a memory segment object that references the memory address and the particular memory segment; and wherein returning the reference to the particular memory segment comprises returning the memory segment object).
As per claim 3, the rejection of claim 1 is incorporated, and Thathapudi further substantially teaches:
wherein the particular memory segment is a known safe memory segment: (Thathapudi, Abstract; FIG. 4; column 8, lines 19-52; and column 13, lines 14-48, where the system of Thathapudi comprises secure pool allocator 28 of memory manager 26 that extends memory manager 26 interface by enabling a daemon (i.e., a user) to request a secure object that consists of unallocated secure memory of a given size.  In the example given by Thathapudi, a daemon needs memory space for a 100-byte array, so the daemon requests a 128-byte secure object.  Memory manager locates an unallocated 128-byte block of secure memory of a pool of secure memory for the secure object; selects the 128-byte block of secure memory for allocation to the daemon that requested the 128-byte secure object; and provides the 128-byte block of secure memory to the daemon that requested the 128-byte secure object as, for example, a pointer (i.e., a reference) so that the daemon may reference the provided 128-byte secure memory object.  The Examiner notes that the 128-byte secure object is allocated from a pool of secure memory (i.e., memory that is known to be safe)..  Thathapudi therefore substantially teaches wherein the particular memory segment is a known safe memory segment).
As per claim 4, the rejection of claim 1 is incorporated, and Thathapudi further substantially teaches wherein selecting the particular memory segment comprises:
creating a new memory segment based on received user input; and selecting the new memory segment as the particular memory segment: (Thathapudi, Abstract; FIG. 4; column 8, lines 19-52; and column 13, lines 14-48, where the system of Thathapudi comprises secure pool allocator 28 of memory manager 26 that extends memory manager 26 interface by enabling a daemon (i.e., a user) to request a secure object that consists of unallocated secure memory of a given size.  In the example given by Thathapudi, a daemon needs memory space for a 100-byte array, so the daemon requests a 128-byte secure object.  Memory manager locates an unallocated 128-byte block of secure memory of a pool of secure memory for the secure object; selects the 128-byte block of secure memory for allocation to the daemon that requested the 128-byte secure object; and provides the 128-byte block of secure memory to the daemon that requested the 128-byte secure object as, for example, a pointer (i.e., a reference) so that the daemon may reference the provided 128-byte secure memory object.  Thathapudi therefore substantially teaches creating a new memory segment based on received user input; and selecting the new memory segment as the particular memory segment).
As per claim 5, the rejection of claim 1 is incorporated, and Thathapudi further substantially teaches:
wherein creating the new memory address object comprises rebasing the physical memory address using a base address of the particular memory segment: (Thathapudi, column 5, line 36, to column 6, line 18, where memory manager 26 cooperates with Memory Management Unit (MMU) 44 to implement virtual memory techniques that provide a separate virtual address space for each daemon (i.e., user) that allows each daemon to experience the illusion of an exclusive, contiguous addressable memory space.  Each virtual page of memory allocated to a daemon maps to a physical page of memory.  MMU 44 of Thathapudi uses mapping information found in page tables to map a virtual page address to a physical memory address.  Since each daemon is defined to have its own exclusive virtual address space, a given virtual address of a virtual address space of a daemon is translated (i.e., rebased) to a physical memory address to access data segments stored within physical memory that maps to the virtual address space of the daemon.  Thathapudi therefore substantially teaches wherein creating the new memory address object comprises rebasing the physical memory address using a base address of the particular memory segment).
As per claim 6, the rejection of claim 1 is incorporated, and Thathapudi further substantially teaches:
wherein the memory segment has a base address of zero and a size corresponding to a size of a native heap: (Thathapudi, column 6, lines 19-53, where memory manager 26 of Thathapudi may manage heaps for daemons 22 dynamically by temporarily allocating blocks of memory for use by daemons 22.  The memory allocated to daemons 22 is heap memory native to daemons 22 allocated according to a size requested by daemons 22 and thus has a size corresponding to a size of a native heap.  The Examiner notes that blocks (i.e., segments) of memory by definition have a logical base address of zero (i.e., the beginning of the block) relative to the start of the block.  Thathapudi therefore substantially teaches 
As per claim 7, the rejection of claim 1 is incorporated, and Thathapudi further substantially teaches:
wherein receiving the memory address comprises reading the memory address from a data structure implemented using native code: (Thathapudi, Abstract; FIG. 2; and column 10, line 17, to column 12, line 21, where memory manager 26 comprises, for each process that has its own virtual address space, a page table 62 having entries that map between a virtual page number for the process and a physical page in main memory that stores an object referenced by an address corresponding to the virtual page.  MMU 44 of Thathapudi uses page table 62 to translate a virtual address received from a process into a corresponding physical address in main memory.  In other words, when an address is received, memory manager 26 uses MMU 44 to read a translation from page table 62 (i.e., a data structure) to access physical memory corresponding to the received address.  The Examiner notes that page table 62 is part of memory manager 26 and is thus implemented in code native to memory manager 26.  Thathapudi therefore substantially teaches wherein receiving the memory address comprises reading the memory address from a data structure implemented using native code).    
As per claim 8, the rejection of claim 1 is incorporated, and Thathapudi further substantially teaches:
wherein receiving the memory address comprising receiving a return value from a native function: Thathapudi, Abstract; FIG. 2; and column 10, line 17, to column 12, line 21, where memory manager 26 comprises, for each process that has its own virtual address space, a page table 62 having entries that map between a virtual page number for the process and a physical page in main memory that stores an object referenced by an address corresponding to the virtual page.  MMU 44 of Thathapudi uses page table 62 to translate a virtual address received from a process into a corresponding physical address in main memory.  In other words, when an address is received, memory manager 26 uses MMU 44 to read a translation from page table 62 (i.e., a data structure) to access physical memory corresponding to the received address.  The Examiner notes that page table 62 is part of memory manager 26 and is thus implemented in code native to memory manager 26.  The Examiner further notes that MMU 44, which returns a translation of the received virtual address, is implemented as hardware that is part of routing engine 12 and is thus a native function of routing engine 12.  Thathapudi therefore substantially teaches wherein receiving the memory address comprising receiving a return value from a native function).
As per claim 9, the rejection of claim 1 is incorporated, and Thathapudi further substantially teaches:
wherein determining that the received memory address is not associated with an existing memory segment comprises determining that the received memory address does not include a memory address object: (Thathapudi, column 6, lines 19-45, where blocks of memory are allocated to a daemon 22 as a block on the heap for daemons 22 and are referenced by a pointer (i.e., a memory address object) that may be manipulated by daemons 22.  When the blocks of memory are freed, the pointer is by definition dereferenced such that the freed blocks of memory no longer comprise a pointer that may be manipulated by daemons 22.  In other words, a freed memory block (i.e., a memory block that is not associated with an existing memory segment) does not include a memory address object.  Thathapudi therefore substantially teaches wherein determining that the received memory address is not associated with an existing memory segment comprises determining that the received memory address does not include a memory address object).
As per claim 10, Thathapudi substantially teaches a method comprising:
receiving a memory address: (Thathapudi, Abstract; column 1, line 58, to column 2, line 11, where the system of Thathapudi receives a memory write instruction, which by definition writes data to a memory address.  Thathapudi therefore substantially teaches receiving a memory address);
determining that the received memory address is not associated with an existing memory segment: (Thathapudi, Abstract; and column 8, lines 19-52, where the system of Thathapudi comprises secure pool allocator 28 of memory manager 26 that extends memory manager 26 interface by enabling a daemon (i.e., a user) to request a secure object that consists of unallocated secure memory of a given size.  The Examiner notes that returning unallocated secure memory to the daemon as a secure object means that secure allocator 28 of memory manager 26 must have determined whether the unallocated secure memory to be returned is either already allocated or is unallocated (i.e., not already associated with storing data of an existing memory segment).  Thathapudi therefore substantially teaches determining that the received memory address is not associated with an existing memory segment); 
selecting a particular memory segment, from among a plurality of memory segments; associating the received memory address with the particular memory segment; and returning a reference to the particular memory segment: (Thathapudi, Abstract; FIG. 4; column 8, lines 19-52; and column 13, lines 14-48, where the system of Thathapudi comprises secure pool allocator 28 of memory manager 26 that extends memory manager 26 interface by enabling a daemon (i.e., a user) to request a secure object that consists of unallocated secure memory of a given size.  In the example given by Thathapudi, a daemon needs memory space for a 100-byte array, so the daemon requests a 128-byte secure object.  Memory manager locates an unallocated 128-byte block of secure memory of a pool of secure memory for the secure object; selects the 128-byte block of secure memory for allocation to the daemon that requested the 128-byte secure object; and provides the 128-byte block of secure memory to the daemon that requested the 128-byte secure object as, for example, a pointer (i.e., a reference) so that the daemon may reference the provided 128-byte secure memory object.  Thathapudi therefore substantially teaches selecting a particular memory segment, from among a plurality of memory segments; associating the received memory address with the particular memory segment; and returning a reference to the particular memory segment). 
wherein the method is performed by at least one device including a hardware processor: (Thathapudi, FIG. 1, reference numerals 10 and 42; and column 3, line 41, to column 4, line 28, where the operations of the system of Thathapudi may be performed by router 10 )i.e., a device) that comprises CPU 42 (i.e., a hardware processor).  Thathapudi therefore substantially teaches wherein the method is performed by at least one device including a hardware processor).
As per claim 11, the rejection of claim 10 is incorporated, and the Examiner notes that the language of claim 11 is substantially the same as that of claim 2.  Claim 11 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 2.
As per claim 12, the rejection of claim 10 is incorporated, and the Examiner notes that the language of claim 12 is substantially the same as that of claim 3.  Claim 12 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 3.
As per claim 13, the rejection of claim 10 is incorporated, and the Examiner notes that the language of claim 13 is substantially the same as that of claim 4.  Claim 13 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 4.
As per claim 14, the rejection of claim 10 is incorporated, and the Examiner notes that the language of claim 14 is substantially the same as that of claim 5.  Claim 14 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 5.
As per claim 15, the rejection of claim 10 is incorporated, and the Examiner notes that the language of claim 15 is substantially the same as that of claim 6.  Claim 15 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 6. 
As per claim 16, the rejection of claim 10 is incorporated, and the Examiner notes that the language of claim 16 is substantially the same as that of claim 7.  Claim 16 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 7. 
As per claim 17, the rejection of claim 10 is incorporated, and the Examiner notes that the language of claim 17 is substantially the same as that of claim 8.  Claim 17 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 8. 
As per claim 18, the rejection of claim 10 is incorporated, and the Examiner notes that the language of claim 18 is substantially the same as that of claim 9.  Claim 18 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 9.
As per claim 19, Thathapudi substantially teaches a system comprising:
at least one hardware processor; the system being configured to perform operations comprising: (Thathapudi, FIG. 1, reference numerals 10 and 42; and column 3, line 41, to column 4, line 28, where the operations of the system of Thathapudi may be performed by router 10 )i.e., a device) that comprises CPU 42 (i.e., a hardware processor).  Thathapudi therefore substantially teaches at least one hardware processor; the system being configured to perform operations comprising);
receiving a memory address: (Thathapudi, Abstract; column 1, line 58, to column 2, line 11, where the system of Thathapudi receives a memory write instruction, which by definition writes data to a memory address.  Thathapudi therefore substantially teaches receiving a memory address); 
determining that the received memory address is not associated with an existing memory segment: (Thathapudi, Abstract; and column 8, lines 19-52, where the system of Thathapudi comprises secure pool allocator 28 of memory manager 26 that extends memory manager 26 interface by enabling a daemon (i.e., a user) to request a secure object that consists of unallocated secure memory of a given size.  The Examiner notes that returning unallocated secure memory to the daemon as a secure object means that secure allocator 28 of memory manager 26 must have determined whether the unallocated secure memory to be returned is either already allocated or is unallocated (i.e., not already associated with storing data of an existing memory segment).  Thathapudi therefore substantially teaches determining that the received memory address is not associated with an existing memory segment); 
selecting a particular memory segment, from among a plurality of memory segments; associating the received memory address with the particular memory segment; and returning a reference to the particular memory segment: (Thathapudi, Abstract; FIG. 4; column 8, lines 19-52; and column 13, lines 14-48, where the system of Thathapudi comprises secure pool allocator 28 of memory manager 26 that extends memory manager 26 interface by enabling a daemon (i.e., a user) to request a secure object that consists of unallocated secure memory of a given size.  In the example given by Thathapudi, a daemon needs memory space for a 100-byte array, so the daemon requests a 128-byte secure object.  Memory manager locates an unallocated 128-byte block of secure memory of a pool of secure memory for the secure object; selects the 128-byte block of secure memory for allocation to the daemon that requested the 128-byte secure object; and provides the 128-byte block of secure memory to the daemon that requested the 128-byte secure object as, for example, a pointer (i.e., a reference) so that the daemon may reference the provided 128-byte secure memory object.  Thathapudi therefore substantially teaches selecting a particular memory segment, from among a plurality of memory segments; associating the received memory address with the particular memory segment; and returning a reference to the particular memory segment). 
As per claim 20, the rejection of claim 19 is incorporated, and the Examiner notes that the language of claim 20 is substantially the same as that of claim 2.  Claim 20 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 2.
As per claim 21, the rejection of claim 19 is incorporated, and the Examiner notes that the language of claim 21 is substantially the same as that of claim 3.  Claim 21 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 3.
As per claim 22, the rejection of claim 19 is incorporated, and the Examiner notes that the language of claim 22 is substantially the same as that of claim 4.  Claim 22 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 4.
As per claim 23, the rejection of claim 19 is incorporated, and the Examiner notes that the language of claim 23 is substantially the same as that of claim 5.  Claim 23 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 5.
As per claim 24, the rejection of claim 19 is incorporated, and the Examiner notes that the language of claim 24 is substantially the same as that of claim 6.  Claim 24 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 6. 
As per claim 25, the rejection of claim 19 is incorporated, and the Examiner notes that the language of claim 25 is substantially the same as that of claim 7.  Claim 25 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 7. 
As per claim 26, the rejection of claim 19 is incorporated, and the Examiner notes that the language of claim 26 is substantially the same as that of claim 8.  Claim 26 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 8. 
As per claim 27, the rejection of claim 19 is incorporated, and the Examiner notes that the language of claim 27 is substantially the same as that of claim 9.  Claim 27 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135